Judgment, Supreme Court, Bronx County (Peter Benitez, J.), rendered May 14, 1999, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, and sentencing him to a term of 7V2 to 15 years, unanimously affirmed.
Defendant’s challenges to the prosecutor’s summation do not warrant reversal (see, People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). With respect to two of the three challenged remarks, the court sustained objections and provided curative instructions that were sufficient to prevent *162any prejudice (see, People v Santiago, 52 NY2d 865). The remaining remark did not constitute an attack on defense counsel and did not deprive defendant of a fair trial.
We perceive no basis for a reduction of sentence. Concur— Mazzarelli, J.P., Ellerin, Lemer, Rubin and Marlow, JJ.